 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1001 
In the House of Representatives, U. S.,

January 13, 2010
 
RESOLUTION 
Congratulating North Central College on winning the 2009 NCAA Division III men’s cross country championship. 
 
 
Whereas the North Central College Cardinals’ men’s cross country team won the NCAA Division III National Championship on November 21, 2009; 
Whereas all seven North Central College team members that competed in the championship earned All-American status; 
Whereas the 2009 championship Cardinals team is comprised of Neal Klein, Michael Spain, Ryan Carrigan, Nathaniel Hird, Kyle Brady, Nathan Rutz, Sean Carlson, and head Coach Al Carius; 
Whereas the North Central College Cardinals compete in 22 intercollegiate sports and study more than 55 different majors; 
Whereas North Central College, located in Naperville, Illinois, is a four-year liberal arts college with students from 31 States and 23 countries; and 
Whereas the North Central College men’s cross country team national title is one example of the excellence students have demonstrated in athletics, as well as academics and all areas of collegiate life: Now, therefore, be it  
 
That the House of Representatives— 
(1)congratulates North Central College and its athletes, coaches, faculty students, and alumni on the winning of the 2009 NCAA Division III men’s cross country championship; and 
(2)recognizes North Central College for excellence in academics, athletics, and collegiate life. 
 
Lorraine C. Miller,Clerk.
